Citation Nr: 0004208	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  94-36 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to assignment of a higher disability evaluation 
for service-connected Post-Traumatic Stress Disorder (PTSD), 
currently rated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1970. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for PTSD and assigned a 50 percent rating, 
effective from October 13, 1993.  A notice of disagreement 
was received in November 1997.  A statement of the case was 
issued in December 1997, and a substantive appeal was 
received that same month.  The veteran testified at a 
personal hearing at the RO in April 1998.  The case was 
remanded to the RO in August 1998.  In August 1999, the 
veteran testified before the undersigned member of the Board 
sitting at the RO.  

At the August 1999 Board hearing, the veteran raised a new 
claim of entitlement to a total rating based on individual 
unemployability due to service connected disability.  
However, that issue is moot in view of the following decision 
of the Board.  


FINDING OF FACT

The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether or not the 
veteran's PTSD has rendered him demonstrably unable to obtain 
or retain employment since October 13, 1993. 


CONCLUSION OF LAW

The criteria for entitlement to a 100 percent rating for the 
veteran's service-connected PTSD have been met effective 
October 13, 1993.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, including Diagnostic Code 9411 (1996). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, the 
severity of the disabilities at issue are to be considered 
during the entire period from the initial assignment of 
disability ratings to the present time.  See Fenderson v. 
West, 12 Vet.App. 119 (1999).  After reviewing the claims 
file which included numerous VA examination, hospital and 
outpatient records pertinent to the veteran's claim, the 
Board finds that no further action is necessary to meet the 
statutory duty to assist the veteran with a well-grounded 
claim.  38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

As noted earlier, the present appeal arises from that initial 
assignment of a disability rating after a grant of service 
connection.  The RO has assigned a 50 percent rating under 
Diagnostic Code 9411, effective from October 13, 1993, the 
date of receipt of the veteran's service connection claim.  
38 C.F.R. § 3.400(b)(2).  The Board takes note of the fact 
that certain portions of 38 C.F.R. Part 4 pertaining to the 
rating criteria for mental disorders changed during the time 
period which is for consideration in this case.  
Specifically, on October 8, 1996, the VA published a final 
rule, effective November 7, 1996, to amend the section of the 
Schedule for Rating Disabilities dealing with mental 
disorders.  61 FR 52695, Oct. 8, 1996.  When a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991); White v. Derwinski, 1 Vet.App. 519, 521 (1991).  

Under the version of Diagnostic Code 9411 in effect prior to 
November 7, 1996, (hereinafter the "old criteria"), a 50 
percent rating is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation is for application when the ability 
to establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  The highest rating of 100 percent under this 
Code is warranted when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  

Under the version of Diagnostic Code 9411 effective from 
November 7, 1996, (hereinafter the "new criteria"), a 50 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest available 
rating, 100 percent, is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, one's own occupation, or 
one's own name. 

The veteran was hospitalized in a VA facility for psychiatric 
symptomatology from July 1993 to October 1993.  It was noted 
that the veteran's symptoms were slow to resolve.  He was 
again hospitalized in a VA facility in March and April 1994.  
The hospital report includes a comment to the effect that he 
was not considered employable.  VA examination in August 1997 
showed that the veteran was continuing to have regular 
nightmares despite medication.  Isolation, flashbacks and 
uncontrolled outbursts were also noted.  The examiner 
commented that the veteran was "quite disabled at this 
point.  I would consider him severely disabled."  Subsequent 
VA outpatient records include medical opinions to the effect 
that the veteran is unemployable due to psychiatric symptoms.  

Although not controlling for VA purposes, the Board also 
notes that the claims file includes evidence that the veteran 
was determined to be disabled due to anxiety related symptoms 
by the Social Security Administration in 1994.  

After reviewing the record from a longitudinal perspective, 
it is at once clear that the more recent medical reports show 
the veteran to be unemployable due to his PTSD.  Under the 
old criteria, a 100 percent rating is for application if the 
veteran is demonstrably unable to obtain or retain 
employment.  The Board believes it clear that a 100 percent 
rating is therefore warranted based on the more recent items 
of evidence.  The more troublesome question is whether the 
evidence from the earlier part of the pertinent appeal time 
period shows such inability to obtain and retain employment.  
The Board observes that some medical comments are in terms of 
severe and/or considerable impairment.  However, the use of a 
particular word is not in itself determinative.  VA medical 
records from 1993 and 1994 clearly show significant PTSD 
symptomatology.  The Board also observes that the March and 
April 1994 VA hospital report includes a comment to the 
effect that the veteran as not considered employable.  

The Board believes that a fair evaluation of the evidence of 
records leads to the conclusion that a state of equipoise 
exists between the positive evidence and the negative 
evidence on the question of whether or not the criteria for a 
100 percent rating under the old criteria have been met since 
October 13, 1993.  Under such circumstances, the benefit of 
the doubt must by law be resolved in the veteran's favor.  38 
U.S.C.A. § 5107(b).  

In view of the Board's finding, consideration of entitlement 
under the new criteria is not necessary. 


ORDER

Entitlement to assignment of a 100 percent rating for the 
veteran's service-connected PTSD is warranted effective 
October 13, 1993.  To this extent, the appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

